internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b01-plr-114558-02 date june legend x y date date date state state dear this private_letter_ruling is in response to your request dated date on behalf of x requesting relief under sec_301 of the procedure and administration regulations to file an election to treat y as a qualified_subchapter_s_subsidiary qsub of x under sec_1361 of the internal_revenue_code facts according to the information submitted x was incorporated on date in state x elected on date to be treated as an s_corporation by filing form_2553 election by a small_business_corporation on date x incorporated y under the laws of state y is a wholly-owned subsidiary of x x represents that it intended to elect to treat y as a qsub but inadvertently failed to timely make the election x represents that it has acted responsibly and in good_faith that granting relief will not prejudice the interests of the government and that it is not using hindsight in making the election law and analysis sec_1361 defines the term qualified_subchapter_s_subsidiary as a domestic_corporation which is not an ineligible_corporation as defined in sec_1361 if an s_corporation holds percent of the stock of the corporation and that s_corporation elects to treat the subsidiary as a qsub the election is made by filing form_8869 with the appropriate service_center sec_1_1361-3 of the income_tax regulations provides that the election will be effective on the date specified on the election form or on the date the election is filed if no date is specified the effective date specified on the form cannot be more than two months and days prior to the date of filing and cannot be more than months after the date of filing under sec_301_9100-1 the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-2 and sec_301_9100-3 provide the standards the commissioner will use to determine whether to grant an extension of time to make an election section provides automatic extensions of time for making certain elections but does not apply to qsub elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government conclusions based solely on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied as a result x is granted an extension of time of sixty days from the date of this letter to make an election to treat its wholly owned subsidiary y as a qsub effective date x should submit the properly completed form_8869 to the appropriate service_center a copy of this letter should be attached to the form_8869 filed with the service_center except as specifically set forth above no opinion is expressed or implied concerning the federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed concerning whether x is a valid s_corporation or whether its subsidiary y is a valid qsub this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this ruling will be sent to your representative s william p o’shea sincerely william p o’shea acting associate chief_counsel passthroughs and special industries enclosures copy of this letter copy of this letter for sec_6110 purposes cc
